Citation Nr: 0521309	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for lower spine 
disability.  

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for left ankle 
disability. 

4.  Entitlement to service connection for right ankle 
disability.

5.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1957 to 
June 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
The veteran testified at a videoconference hearing before the 
undersigned Judge in June 2005.  The veteran submitted 
medical evidence at the hearing along with a signed statement 
waiving initial consideration of the evidence by the RO.  

The issues of service connection for right hip and right 
ankle are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no record of degenerative joint disease of the 
lumbar spine within one year of separation from service.  

2.  Competent medical evidence demonstrates that the 
veteran's current lower spine disability is not due the 
injury involving his lower spine during active service.

3.  There is no record of treatment for right knee or left 
ankle problems in service, nor were arthritis of the right 
knee or left ankle diagnosed within one year of separation 
from service.


CONCLUSIONS OF LAW

1.  Lumbar spine disability was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during in service. 38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Right knee disability was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during in service. 38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  Left ankle disability was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during in service. 38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the veteran received proper VCAA 
notification in October 2002, prior to the initial 
unfavorable agency decision dated May 2003.  The VA fully 
notified the veteran of what is required to substantiate such 
claims in the letter and in the November 2003 statement of 
the case (SOC).  Together, the VCAA letter and SOC provided 
the veteran with a summary of the evidence, the applicable 
laws and regulations and a discussion of the facts of the 
case.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also requested to submit any evidence in his 
possession.  The veteran submitted no evidence.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records, VA examination report 
dated in February 2003, VA medical etiological opinion dated 
in November 2004,  private medical records, photocopies of 
the in-service airplane accident, and written statements and 
testimony from the veteran.  As VA examinations and other 
medical evidence is of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for lower spine, 
right knee, and left ankle.  Service connection may be 
granted for disability arising from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).  Certain chronic disabilities, such 
as degenerative arthritis, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Lower Spine Disability

Service medical records reflect that the veteran received 
treatment for lower spine problems in service.  Specifically, 
hospital records from June 1961 through July 1961 note that 
the veteran was injured in an airplane crash on June 13, 
1961.  A September 1961 clinical record indicated that the 
veteran reported left lumbosacral strain 24 days following 
the accident.  Examination revealed only tenderness and spasm 
of the left paraspinous musculature.  Conservative therapy 
produced recovery within 72 hours.  The veteran had been 
asymptomatic until complaining of lower back pain in early 
September 1961.  Examination revealed no abnormalities.  
Strict bed rest and muscle relaxants produced slight 
improvement, but the pain reoccurred later in September 1961 
and was hospitalized at that time.  Examination of the back 
revealed minimal muscle spasm in the lumbar area 
paravertebrally with some limitation of flexion in the lumbar 
area.  Straight leg raising and Lasegue's sign were negative.  
Neurological examination was normal, with very slight knee 
jerks being elicited bilaterally.  X-ray evidence revealed 
slight undulations along the inferior margins of L-3 and L-4, 
which was suggestive of Smorl node deformities.  
 
Hospital summary in October 1961 indicated that the veteran 
showed remarkable improvement over one week of 
hospitalization and was being returned to full duty.  
Hospital discharge diagnosis was strain, interspinous 
ligaments, lumbar region. 

Clinical records in April 1962 showed treatment for a pulled 
back and in May 1962, the veteran was treated for an acute 
lumbar strain.  The May 1962 clinical record indicated that 
physical examination showed marked paravertebral muscle 
guarding and tenderness.  No other physical or neurological 
findings were noted.  X-rays of the lumbar spine were within 
normal limits.  The veteran was treated for bed rest and 
muscle relaxants and heat.  The veteran later stated that he 
was essentially pain free and had good flexibility with only 
slight stiffness.  No follow-up treatment or complaints were 
noted in the service medical records.

Discharge examination dated in May 1967 indicated that 
clinical evaluation of the spine was normal.  In his Report 
of Medical History dated in January 1968, the veteran 
reported that he was in excellent health (except for recent 
flu).  

Upon review, service medical records do not show any clinical 
evidence of degenerative arthritis.  Post service medical 
records reflect the veteran was first diagnosed with 
degenerative arthritis in 1997.  Medical records from Dr. 
Padmanabha dated in June 1997 diagnosed the veteran as having 
osteoarthritis of the lumbar spine.  VA examination report 
dated in February 2003 confirmed that the veteran's arthritis 
of the lower spine.  The VA examiner diagnosed the veteran as 
having diffuse lumbar degenerative joint disease with 
significant disability. As the evidence shows that the 
veteran was first diagnosed as having a degenerative 
arthritis of the lower spine decades following separation 
from service, he is not entitled to service connection for 
degenerative arthritis of the lumbar spine on a presumptive 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

In his appeal to the Board, including his testimony before 
the undersigned Judge in June 2005, the veteran indicated 
that he believed that his current lower spine disability is 
related to service.  The veteran testified that while he was 
feeling fine the day of discharge examination from service, 
his back has been bothering him ever since service.  

In support of his claim, the veteran submitted two 
etiological opinions, one from Dr. Padmanabha, dated in May 
2004, and another from a VA treating examiner, dated in 
October 2004.  

In the May 2004 statement, Dr. Padmanabha indicated that the 
veteran has been under the physician's care since 1998.  Dr. 
Padmanabha reported that the veteran gave a history of 
sustaining injuries to his lower back, secondary to an 
airplane crash during service.  At present time, the veteran 
had advanced osteoarthritis in his lumbar spine and constant 
lower back pain secondary to the osteoarthritis.  Dr. 
Padmanabha opined that the veteran's osteoarthritis of the 
lower spine is directly related to the injuries he sustained 
in service in June 1961.  

In his October 2004 medical statement, the VA examiner 
provided an extensive summary of the veteran's in-service 
treatment of his lower spine.  The examiner opined that the 
treatment the veteran received in 1962 was related to the 
injuries he had from the airplane crash in 1961.  The 
examiner further stated that that acute back pain the veteran 
had in 1962 cleared and the veteran then developed back pain 
secondary to degenerative changes in 1996.  He asserted that 
the veteran's current lower spine problems are common in his 
age group in the general population without having a history 
of back injury.  The examiner opined that the veteran's 
current lower spine disability of spinal stenosis was more 
probable that it was not related to service.  In other words, 
the current lower spine disability was unlikely to be related 
to service.  

In weighing the two medical opinions, it is clear that the VA 
examiner's opinion is the more competent, persuasive 
evidence.  The VA examiner based his opinion on an evaluation 
of the veteran and a review of the veteran's service medical 
records, and post-service medical history.  The examiner's 
summarization of the veteran's medical history was accurate 
and his medical opinions were supported by the facts of 
record.  In contrast, Dr. Padmanabha's medical opinion was 
based solely on the veteran's history and not on a review of 
the veteran's service medical records, particularly from the 
airplane crash.  Dr. Padmanabha made no mention of the 1962 
treatment for the acute back sprain or an explanation as to 
why there was no treatment for lower spine problems after 
1962 and no record of post-service medical treatment until 
the 1990s, or more than 30 years following separation from 
service.  In short, Dr. Padmanabha's medical statement is not 
nearly as persuasive as no rationale was provided and no 
review of the service medical records was conducted. There 
are no other medical etiological opinions of record.   

The Board recognizes the veteran's argument that he his lower 
spine disability is related to service.  The veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer 
medical opinion as to etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Board also acknowledges the severity of 
the airplane crash, as evident in the pictures submitted by 
the veteran.  However, the issue is not the level or degree 
of the accident, but whether the veteran sustained a chronic 
disability resulting from the accident that competent medical 
evidence relates to his current lower spine disability.  In 
this case, the persuasive competent medical evidence 
indicates that the veteran's current lower spine disability 
is not related to his in-service lower spine problems. 

The evidence demonstrates an in-service injury to his lower 
spine in 1961, treatment for acute lower spine sprain in 
1962, but no follow-up treatment in service, normal clinical 
findings on discharge examination, and no treatment for lower 
spine until a diagnosis of degenerative arthritis in the 
1990s, approximately 30 years following separation from 
service.  In addition, the persuasive medical evidence 
demonstrates that the veteran's current lower spine 
disability is not related to service.  

Right Knee/Left Ankle

In the appeal before the Board, the veteran is claiming 
service connection for right knee and left ankle disability.  
Upon review, service medical records do not show any evidence 
of complaints of, or treatment for, right knee or left ankle 
problems.  Clinical records following the in-service airplane 
accident fail to note any complaints of right knee or left 
ankle problems.  Discharge examination of the lower 
extremities was normal.  

There was also no evidence of right knee or left ankle 
problems until many decades after service.  Post service 
medical records reflect the veteran was first diagnosed with 
osteoarthritis of the right knee in 2000 and the left ankle 
in 1995, both more than 28 years following service.  an ulcer 
in 1997.  As such, the is not entitled to service connection 
for degenerative arthritis of the right knee or left ankle on 
a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2000); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Despite the veteran's claim, there is no corroborative 
evidence to support the position that the veteran's current 
right knee and left ankle problems are related to service.  
Almost three decades passed from the time the veteran was 
discharged from active service in 1967 and when he was first 
treated for right knee and left ankle problems in 1995.  
There is also no competent medical evidence in the record 
relating right knee and left ankle problems to his active 
service.  

III.  Conclusion

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's current lower spine disability, right knee 
disability, and left ankle disability began in service, 
occurred within one year following service, or are otherwise 
related to service.  38 U.S.C.A. § 5107 (West 2002).  The 
competent medical evidence demonstrates no relationship 
between the veteran's current lower spine disability and 
service and there is no evidence of right knee or left ankle 
problems in service.  Thus, the veteran's service connection 
claims are denied.




ORDER

Entitlement to service connection for lower spine disability 
is denied.

Entitlement to service connection for right knee disability 
is denied. 

Entitlement to service connection for left ankle disability 
is denied. 


REMAND

In his testimony before the undersigned Judge in June 2005, 
the veteran reported that he received treatment for his right 
hip at a VA facility in March 2005.  Specifically, the 
veteran indicated that he had hip replacement surgery.  These 
records do not appear to be in the record.  All pertinent VA 
medical records must be included in the record before 
adjudication on the merits.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).  

For the right ankle disability, service medical records 
reveal that the veteran received treatment for a right ankle 
injury sustained at that time of the airplane accident during 
service.  Post-service medical records document that the 
veteran has degenerative arthritis of the right ankle.  The 
record does not include an etiological opinion to determine 
whether the veteran's current right ankle disability is 
related to the in-service injury, documented in the service 
medical records.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The veteran should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for the right hip, including 
the Loma Linda VA facility that performed 
the surgery in March 2005.  The VBA AMC 
should then request all pertinent medical 
records from these providers which are 
not already of record, including all 
pertinent VA medical records from the 
March 2005 surgery.  If such records are 
unavailable, the VBA AMC should note this 
in the record.  

2.  The AMC should schedule the veteran 
VA medical examination to ascertain the 
nature, extent, and etiology of his right 
ankle disability.  It is imperative that 
the claims file, including this remand, 
be made available to the examiner for 
review in connection with the 
examination.  

The examiner should determine whether the 
veteran's current right ankle disability 
is at least as likely as not related to 
service.  Detailed reasons and bases for 
all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.

3.  The AMC should adjudicate the claims.  
If the determination remains adverse to 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


